Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
2.	Applicant's election of Species A (drawn to a method for treating radioactive liquid waste, wherein the radioactive liquid waste used in forming the pretreatment solution does not contain a metal ion) and Species C (metal ion, oxidizing agent, nitrous oxide [Note: the non-elected species in Species C: oxygen, air, semiconductor]) in the reply filed on 5-2-22 is acknowledged. Applicant did not indicate that the election was made with or without traverse; thus, because the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election is treated as an election without traverse. Applicants indicate that all claims are readable on the elected species. However, claims 8-13, and 16 are drawn to the non-elected species of Species C. Specifically, claim 8 is drawn to a semiconductor which was not elected from the Markush grouping of claim 1, Species C. Claim 9 is drawn to a species grouping (metal ion and oxidizing agent) different from the species elected. Claims 10 and 11 depend from a non-elected species grouping in claim 9 and are therefore withdrawn from examination. Claim 12 requires “adding a metal ion and air” where air was not elected from the Markush grouping of claim 1, Species C and further includes different species from those elected in Species C. Claim 13 is withdrawn because of its requirement for the “molar equivalent ratio” of metal ion and air where air was not elected from the Markush grouping of claim 1, Species C and further includes different species from those elected in Species C. Claims 13 (depends from claim 12) and 16 (depends from claim 9) are withdrawn because of their dependency on claims drawn to a non-elected species.
Claims 8-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Also, claim 1, the non-elected species in Species C of “oxygen”, “air”, “semiconductor” are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.

Specification
3.	The Abstract is objected to because of the following informality. The Abstract includes the language “and the like” at lines 7 and 9. It is suggested that the language be deleted. Correction is required.  See MPEP § 608.01(b).

4.	The disclosure is objected to because of the following informalities: 
At page 3, line 15, it is believed the word “different” was intended as difficult.
At page 15, line 7, it is suggested that “rays” be changed to ray.
At page 15, paragraph [0074], lines 3-4, the passage recites “8.7 mM (decomposition rate: 16.7%).” However, this value does not correspond with the irradiation dose of “10 kGy…respectively.” Applicants note that the irradiation doses used in the experiment were 0, 10, 20, 30, and 50 kGy. (See paragraph [0072], line 5). Accordingly, Fig. 2 does not agree with the values reported.
At page 20, paragraph [0085], line 7, the experiment describes use of radiation doses of 5-50 kGy; however, Figure 4, according to paragraph [0082], line 4, states that the irradiation doses used were limited to 5, 10, 20, and 30 kGy. Accordingly, Fig. 4 does not provide values greater than 30 KGy.
At page 26, paragraph [00109], line 5, “Example 21” should be changed to read Example 20.
At page 24, paragraph [00102], line 2, change “Carbosorb” to Carbosorb®.
At page 24, paragraph [00102], line 2, change “Permaflour E+” to Permafluor E+.
At page 3, paragraph [0007], line 27, change “AREVA, France” to AREVA®, in France.
At paragraphs [0027], applicants refer to “decontamination waste liquid” and at paragraph [0028] refer to “decontamination liquid waste.” It is unclear if these wastes are the same or different. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112, Fourth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 3-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 3:
Claim 3 fails to further limit claims 1 and 2. Specifically, claim 3 refers to “the transition ion” of claims 1 and 2 – but broadens the scope of the closed Markush grouping by increasing the number of metal ions to a plurality of metal ions through use of the claim language “one or more” – where claim 2 and claim 1 recite “a metal ion.” A dependent claim must refer to a claim previously set forth and must further limit that claim. A claim in dependent form incorporates by reference all claim limitations to which it refers. 35 U.S.C. § 112(d). Applicants may overcome this rejection by adopting the 112(b) amendment suggestions.
Regarding claim 4:
Claim 4 fails to further limit claims 1 and 2. Specifically, claim 4 refers to “the transition metal ion” of claims 1 and 2 – but broadens the scope of the closed Markush grouping by increasing the number of metal ions to a plurality of metal ions through use of the claim language “or a mixture thereof” – where claim 2 and claim 1 recite “a metal ion.” A dependent claim must refer to a claim previously set forth and must further limit that claim. A claim in dependent form incorporates by reference all claim limitations to which it refers. 35 U.S.C. § 112(d). Applicants may overcome this rejection by adopting the 112(b) amendment suggestions.
Regarding claim 5:
Claim 5 fails to further limit claim 1. Specifically, claim 5 refers to “the oxidizing agent” of claim 1 – but broadens the scope of the closed Markush grouping by increasing the number of oxidizing agents to one or more oxidizing agents through use of the claim language “one or more” – where claim 1 recites “an oxidizing agent.” A dependent claim must refer to a claim previously set forth and must further limit that claim. A claim in dependent form incorporates by reference all claim limitations to which it refers. 35 U.S.C. § 112(d). Applicants may overcome this rejection by adopting the 112(b) amendment suggestions.
Claim 6 is rejected as being dependent on rejected claim 5.
Regarding claim 7:
Claim 7 fails to further limit claim 1. Specifically, claim 7 refers to “the oxidizing agent” of claim 1 – but broadens the scope of the closed Markush grouping by increasing the number of oxidizing agents to one or more oxidizing agents through use of the claim language “one or more” – where claim 1 recites “an oxidizing agent.” A dependent claim must refer to a claim previously set forth and must further limit that claim. A claim in dependent form incorporates by reference all claim limitations to which it refers. 35 U.S.C. § 112(d). Applicants may overcome this rejection by adopting the 112(b) amendment suggestions.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, Second Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-7, 14-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
At line 4, the recited member of the Markush group - “oxygen or nitrous oxide” - is improper as it is not a single member. Oxygen and nitrous oxide should be recited as alternative members of the Markush group. Changing “oxygen or nitrous oxide” to “oxygen, nitrous oxide” will overcome the rejection.
At line 9, the recited claim language “to prepare a pre-treatment solution” following the second Markush group is indefinite as to whether it also refers to providing a “pretreatment solution” for the first recited Markush group. Note that the two Markush groups are in the alternative. The elected Markush group of claim 1 has been interpreted to include the language “to prepare a pretreatment solution; and irradiating the pretreatment solution with radiation.” However, to overcome the rejection, it is suggested that applicants include the following language immediately after the word “waste” on line 3: “to prepare a pretreatment solution; and irradiating the pretreatment solution with radiation.” 
Regarding claim 2:
The phrase: “the metal ion” lacks proper antecedent basis. It is unclear as to which Markush group reciting “metal ion” that applicant is referring. It is suggested applicants insert the word “added” immediately before “metal” (line 1 – first occurrence) to overcome the rejection.
Regarding claim 3:
At line 1, the phrase: “the transition ion” lacks proper antecedent basis. It is unclear as to whether applicants are referring to “the transition metal ion” or whether applicants are introducing a different transition ion. It is suggested that applicants insert he word “metal” immediately before “transition” to overcome the rejection.
At line 2, the form of the Markush group provided is improper. Applicants include the language “one or more selected from the group consisting of…” (emphasis supplied). The language “one or more” allows selection of more than one metal to the Markush grouping recited in claim 1. Accordingly, the limitation broadens the claim to include multiple metals. Note that claim 1 recites “a metal” (singular) as one of the group members elected. A claim which depends from a claim which “consists of” recited elements cannot add an element. Accordingly, the instant claim limitation improperly broadens the elected elements of the Markush group. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by deleting the language “comprising one or more” and inserting “is” immediately before “selected.”
Regarding claim 4:
At lines 2-3, “a mixture thereof” is indefinite. The limitations of claim 4 depend from the Markush grouping of claim 3. The limitation of “a mixture thereof” allows for a selection of more than one metal from the Markush grouping recited in claim 1. Note that claims 1 and 2 recite “a metal ion” (singular) as a group member. A claim which depends from a claim which “consists of” recited elements cannot add an element. Accordingly, the instant claim limitation improperly broadens the elected elements of the Markush group. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by deleting the language “, or a mixture thereof” (lines 2-3) and inserting “or” immediately before “a nickel ion.”


Regarding claim 5:
At lines 1-2, the form of the Markush group provided is improper. Applicants include the limitation of “wherein the oxidizing agent comprises one or more selected group consisting of…” (emphasis provided). The limitations of claim 5 depend from the Markush grouping of claim 1. The alternative limitation of “one or more” allows for the selection of more than one oxidizing agent in the Markush grouping recited in claim 1. Accordingly, the limitation broadens the claim to include multiple oxidizing agents. Note that claim 1 recites “an oxidizing agent” (singular) as one of the group members. Accordingly, the instant claim limitation is improper. A claim which depends from a claim which “consists of” recited elements cannot add an element. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by deleting “comprises one or more” (line 2) and inserting “is” immediately before “selected.”
Claim 6 is rejected as being dependent on rejected claim 5.
Regarding claim 7:
At line 3, the form of the Markush group provided is improper. Applicants include the limitation of “wherein the compound capable of forming a sulfate radical … comprises one or more selected group consisting of…” The alternative limitation of “one or more” would allow for selection of more than one oxidizing agent from the Markush grouping recited in claim 1. Accordingly, the Markush limitation broadens the claim to include multiple oxidizing agents. Note that claim 1 recites “an oxidizing agent” (singular) as a group member. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by deleting “comprises one or more” (line 3) and inserting “is” immediately before “selected.”
Regarding claim 14:
At line 2, the limitation “the radiation irradiation is irradiating” is indefinite as the claim appears to state that the irradiation members of the Markush group are receiving the irradiation. Applicants may overcome this rejection by deleting the term “irradiating” (line 2).
Claims 15, 17, and 18 are rejected as being dependent on rejected claim 1.
Regarding claim 19:
At lines 2-3, the form of the Markush group provided is improper. Applicants include the limitation of “wherein the organic decontamination agent comprises one or more selected group consisting of…” While claim 19 further limits the selection of the possible organic decontamination agents, the alternative limitation of “one or more” allows for selection of more than one organic decontamination agent from the Markush grouping recited in claim 18. Accordingly, the limitation broadens claim 18 to include multiple organic decontamination agents. Note that claim 18 recites “an organic decontamination agent” (singular) as a group member. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by deleting “comprises one or more” (line 2) and inserting “is” immediately before “selected.”
At line 4, use of “picolic” is indefinite in that a definition of this material is not provided in the specification or claim. Applicants may overcome this rejection by amending “picolic” to read picolinic.
Regarding claim 20:
At lines 2-3, the form of the Markush group provided is improper. Applicants include the limitation of “wherein the inorganic decontamination agent … comprises one or more selected group consisting of…” The alternative limitation of “one or more” allows for selection of more than one inorganic decontamination agent from the Markush grouping recited in claim 18. Accordingly, the limitation broadens claim 18 to include multiple inorganic decontamination agents. Note that claim 18 recites “an inorganic decontamination agent” (singular) as a group member. See MPEP                     
                        §
                    
                 2117 and § 2111.03, subsection II, for a discussion of the term “consisting of” in the context of Markush groupings. Applicants may overcome this rejection by deleting “comprises one or more” and inserting “is” immediately before “selected.”

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claim(s) 1-3, 5, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wood et al. (US Patent Number: 5,901,368).
	Claim 1: 
Regarding the limitation: method for treating radioactive liquid waste, Wood et al. (hereafter Wood) disclose a method for mitigating recontamination by exposing a part of the reactor circuit to chemical solutions to dissolve the radioactive deposits that have accumulated on the surfaces of the equipment. The spent decontamination solution containing the dissolved radioactive deposits is then exposed to radiation to convert specific components of the decontamination chemical solution to harmless gas products (method for treating radioactive liquid wastes) (see column 3, lines 14-50).
Regarding the limitation: adding two or more selected from the group consisting of a metal ion, an oxidizing agent, nitrous oxide, to radioactive liquid waste, to prepare a pre-treatment solution; and irradiating the pre-treatment solution with radiation, Wood discloses a metal ion (see column 7, lines 1-4). Wood discloses an oxidizing agent - hydrogen peroxide (see column 6, lines 8-10) and hydroxyl radicals (an oxidizing species) (see column 6, lines 50-56). Wood discloses nitrous oxide (see column 3, lines 60-65; column 6, lines 50-56).
With respect to the limitations in claim 1 (see lines 4-5) reciting: “oxygen”, “air”, and “semiconductor” - it is noted that these claimed elements are directed to a non-elected species and are withdrawn in view of applicants’ election. Accordingly, the limitations have not been examined on the merits.
With respect to the alternative Markush group limitations in claim 1 (see lines 6-10) reciting: “adding one or more selected from the group consisting of an oxidizing agent, oxygen or nitrous oxide, air, and a semiconductor to radioactive liquid waste containing a metal ion” - it is noted that this claimed limitation is withdrawn as being directed a non-elected species. Accordingly, the limitations have not been examined on the merits.
Claim 2: Regarding the limitation: method of claim 1, wherein the metal ion is a transition metal ion, Wood discloses adding vanadium (a transition metal) and picolinic acid (see column 8, lines 43-48).
Claim 3: Regarding the limitation: method of claim 2, wherein the transition ion comprises one or more selected from the group consisting of a scandium ion, a titanium ion, a vanadium ion, a chromium ion, a manganese ion, an iron ion, a cobalt ion, a nickel ion, a copper ion, a zinc ion, a yttrium ion, a zirconium ion, a niobium ion, a molybdenum ion, a technetium ion, a ruthenium ion, a rhodium ion , a palladium ion, a silver ion, a cadmium ion, a hafnium ion, a tantalum ion, a tungsten ion, a rhenium ion, an osmium ion, an iridium ion, a platinum ion, a gold ion, and a mercury ion, Wood discloses adding vanadium (a transition metal) (see column 8, lines 43-48).
Claim 5: Regarding the limitation: method of claim 1, wherein the oxidizing agent comprises one or more selected from the group consisting of persulfate, sulfuric acid, peroxymonosulfate, hydrochloric acid, nitric acid, hydrogen peroxide, and a salt thereof, Wood discloses the oxidizing agent - hydrogen peroxide (see column 6, lines 8-10).
Claim 14: Regarding the limitation: method of claim 1, wherein the radiation irradiation is irradiating one or more selected from the group consisting of an electron beam, an alpha ray, a beta ray, a gamma ray, an X-ray, an neutron ray, Wood discloses the decontamination of the chemical solution containing the dissolved radioactive deposits is exposed to ionizing radiation (gamma rays, X-rays) from the reactor (radiation irradiation) with an average radiation dose of 0.1 Megarad per hour to convert components of the decontamination chemical solution into nonradioactive gas phase products (see column 4, lines 35-51). Wood also discloses that decontamination reagents are typically used at a concentration between about 1 millimole per liter and 10 millimoles per liter, and thus, 10 Megarad is likely the minimum dose absorbed to achieve useful radiolytic effects (see column 6, lines 20-24).
Claim 15: Regarding the limitation: method of claim 1, wherein an irradiation dose of the radiation irradiation is 1 to 100 kGy based on an absorbed dose, Wood discloses a radiation dose of 0.1 Megarad (0.1 Mrad = 1 kGy) per hour to convert components of the decontamination chemical solution into nonradioactive gas phase products (see column 4, lines 35-51). Wood also discloses that decontamination reagents are typically used at a concentration between about 1 millimole per liter and 10 millimoles per liter, and thus, 10 Mrad (10 Mrad = 100 kGy) is likely the minimum dose absorbed to achieve useful radiolytic effects (see column 6, lines 20-24). Accordingly, the claimed irradiation dose is met by Wood. 
Claim 17: Regarding the limitation: method of claim 1, wherein the pH of the radioactive liquid waste is 2 to 13, Wood discloses a pH of 2.0 – 7.0 for the LOMI process (see column 1, lines 28-32). Wood describes use of the invention in relation to LOMI decontamination – but may be applied to a wide range of decontamination processes (see column 5, lines 10-15). As such, the claimed pH is met by Wood. 
Claim 18: Regarding the limitation: method of claim 1, wherein the radioactive waste liquid comprises at least one hardly degradable30 compound selected from the group consisting of an organic decontamination agent, an inorganic decontamination agent, and liquid scintillation counter liquid waste, and the treating of the radioactive waste liquid comprises removing the hardly degradable compound, Wood discloses adding picolinic acid for a 6 mM concentration (organic decontamination agent) (hardly degradable organic compound) (see column 8, lines 43-48). At the end of the decontamination process, the chemical agents are converted to gas phase species through application of radiolysis (treating radioactive waste liquid to remove hardly degradable compound).
Claim 19: Regarding the limitation: method of claim 18, wherein the organic decontamination agent comprises one or more selected from the group consisting of oxalic acid, citric acid, formic acid, picolic acid, ethylenediamine-N, N, N', N'-tetraacetic acid (EDTA), gluconic acid, acetic acid, and sulfamic acid, Wood discloses adding picolinic acid for a 6 mM concentration (organic decontamination agent) (hardly degradable organic compound) (see column 8, lines 43-48). At the end of the decontamination process, the chemical agents are converted to gas phase species through application of radiolysis (treating radioactive waste liquid to remove hardly degradable compound).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Patent Number: 5,901,368). 
Claim 4: Regarding the limitation: method of claim 3, wherein the transition metal ion is an iron ion, a copper ion, a nickel ion, or a mixture thereof, Wood discloses that the presence of vanadium releases the chemical energy of the radical species and protects the organic components of the reagent against damage. Wood notes that similar reactions can take place with iron ions (see column 7, lines 12-18). Accordingly, Wood teaches that iron is a viable substitution for vanadium.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted iron ions for vanadium ions for the purpose of releasing the chemical energy of the radical species and protecting the organic components against damage as taught by Wood.
 
17.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Patent Number: 5,901,368), as applied to claims 1-3, 5, 14-15, and 17-19 above, and further in view of Enda et al. (US Publication Number: 2006/0041176 A1).
Claim 5: Regarding the limitation: method of claim 1, wherein the oxidizing agent comprises one or more selected from the group consisting of persulfate, sulfuric acid, peroxymonosulfate, hydrochloric acid, nitric acid, hydrogen peroxide, and a salt thereof, Wood does not disclose sulfuric acid or sulfate as an oxidizing agent.
Enda et al. (hereafter Enda) disclose a chemical decontamination method for dissolving oxide film adhered to a contaminated component in a nuclear power plant (see Abstract; paragraphs [0004] and [0005]). Enda discloses several compounds for use as oxidation agents to suppress corrosion caused by the decontamination solution (see paragraphs [0048] and [0049]). Enda teaches that the use of sulfuric acid as an oxidation agent was successful in suppressing corrosion for treated nuclear power plant components and the components were undamaged following the decontamination process (see paragraphs [0070] and [0078]). Enda additionally teaches adding sulfate as an oxidizing agent. The sulfate provided effective protection against corrosion during treatment (see paragraph [0071]).  
Wood and Enda are considered analogous references as both are drawn to decontamination of radioactive surfaces using decontamination agents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the hydrogen peroxide oxidizing agent taught by Wood with sulfuric acid or a sulfate oxidation agent (salt of sulfuric acid) because Enda teaches that sulfuric acid and sulfate oxidation agents provide the benefit of suppressing corrosion during treatment of nuclear power plant components and protect the components from damage during the decontamination process.
Claim 6: Regarding the limitation: method of claim 5, wherein the oxidizing agent is a compound capable of forming a sulfate radical by radiation irradiation, while Wood provides irradiation to the decontamination solution, Wood does not disclose an oxidizing agent capable of forming a sulfate radical through irradiation.
Enda discloses a chemical decontamination method for dissolving oxide film adhered to a contaminated component as in a nuclear power plant (see Abstract; paragraphs [0004] and [0005]). Enda discloses several compounds for use as oxidation agents to suppress corrosion caused by the decontamination solution (see paragraphs [0048] and [0049]). Enda teaches that the use of sulfuric acid as an oxidation agent was successful in suppressing corrosion for treated nuclear power plant components and the components were undamaged following the decontamination process (see paragraphs [0070] and [0078]). Enda additionally teaches adding sulfate as an oxidizing agent. The sulfate provided effective protection against corrosion during treatment (see paragraph [0071]).  
Wood and Enda are considered analogous references as both are drawn to decontamination of radioactive surfaces using decontamination agents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the hydrogen peroxide oxidizing agent taught by Wood with sulfuric acid or a sulfate oxidation agent (salt of sulfuric acid) because Enda teaches that sulfuric acid and sulfate oxidation agents provide the benefit of suppressing corrosion during treatment of nuclear power plant components and protect the components from damage during the decontamination process; and given that the sulfuric acid and sulfate oxidation agents used by Enda are the same as those claimed, then the agent is necessarily capable of forming a sulfate radical as Wood provides radiation irradiation.
Claim 7: Regarding the limitation: method of claim 6, wherein the compound capable of forming a sulfate radical by radiation irradiation comprises one or more selected from the group consisting of persulfate, sulfuric acid, peroxymonosulfate, and a salt thereof, Wood does not disclose the oxidizing agent is capable of forming a sulfate radical through irradiation.
Enda discloses a chemical decontamination method for dissolving oxide film adhered to a contaminated component as in a nuclear power plant (see Abstract; paragraphs [0004 and [0005]). Enda discloses several compounds for use as oxidation agents to suppress corrosion caused by the decontamination solution (see paragraphs [0048] and [0049]). Enda teaches that the use of sulfuric acid as an oxidation agent was successful in suppressing corrosion for treated nuclear power plant components and the components were undamaged following the decontamination process (see paragraphs [0070] and [0078]). Enda additionally teaches adding sulfate as an oxidizing agent. The sulfate provided effective protection against corrosion during treatment (see paragraph [0071]).  
Wood and Enda are considered analogous references as both are drawn to decontamination of radioactive surfaces using decontamination agents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the hydrogen peroxide oxidizing agent taught by Wood with sulfuric acid or a sulfate oxidation agent (salt of sulfuric acid) as taught by Enda because Enda teaches that sulfuric acid and sulfate oxidation agents provide the benefit of suppressing corrosion during treatment of nuclear power plant components and protecting the components from damage during the decontamination process; and given that the sulfuric acid and sulfate oxidation agents used by Enda are the same as those claimed, then the agent is necessarily capable of forming a sulfate radical as Wood provides radiation irradiation.

18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Patent Number: 5,901,368), as applied to claims 1-3, 5, 14-15, and 17-19 above, and further in view of Bournot et al. (FR 2700882 A1).
Claim 20: Regarding the limitation: method of claim 18, wherein the inorganic decontamination agent comprises one or more selected from the group consisting of nitric acid, sulfuric acid, hydrochloric acid, and hydrazine, the above discussion of Wood applies herein.
Wood does not disclose the claimed inorganic decontamination agents. However, Bournot et al. (hereafter Bournot) disclose a method for decontamination of a radioactive surface (10) in the nuclear industry by means of a focused laser beam (21) in the presence of a liquid such as nitric acid (inorganic decontamination agent) (see Abstract; page 1; page 2, lines 24-26, 39-43). Bournot additionally teaches that organic acids such as citric and oxalic (Citrox) are used where the surface is exposed to the laser beam (see page 7, lines 37-48).
Wood and Bournot are considered analogous references as both are drawn to decontamination of radioactive surfaces using decontamination agents.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Wood an inorganic acid as the decontamination agent as taught by Bournot for the purpose of decontaminating a radioactive surface because Bournot teaches that both organic and inorganic decontamination agents may be used for decontaminating radioactive surfaces, and Wood discloses his invention may be applied to a wide range of decontamination processes.

Prior Art of Record
19.	The prior art of record and not relied upon is considered pertinent to applicants’ disclosure: Wood et al. (US Patent Number: 4,705,573) teaches descaling process for oxides in nuclear reactors; Tippetts et al. (US Patent Number: 11,286,569 B2) teaches decontamination of nuclear systems; Remark et al. (US Patent Number: 5,305,360) teaches decontamination of nuclear system; Speranzini et al. (US Patent Publication: 2013/0251086 A1) teaches reactor decontamination process; Gassen et al. (US Patent Number: 8,702,868 B2) teaches decontamination of nuclear plants; Anstine et al. (US Patent Number: 4,512,921) teaches nuclear reactor decontamination reagent; Torok (US Patent Number: 4,287,002) teaches nuclear reactor decontamination; Wood et al. (US Patent Number: 6,147,274) teaches method of decontamination of nuclear plant components); Sempere Belda et al. (US Patent Number: 11,244,770 B2) teaches decontaminating a metal surface in a nuclear power plant; Enda et al. (US Patent Number: 7,622,627 B2) teaches system and method for chemical decomposition of radioactive material; Hanulik (US Patent Number: 4,828,759) teaches process for decontaminating radioactive metallic materials; Bradbury et al. (US Patent Number: 4,731,124) teaches descaling of surfaces; Goodall et al. (US Patent Number: 4,839,100) teaches decontamination of surfaces.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571)272-5106. The examiner can normally be reached Monday - Friday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN S GRAY/Examiner, Art Unit 1773           


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773